 In theMatter of LOCAL 74, UNITED BROTHERHOOD OF CARPENTERS ANDJOINERS OF AMERICA,A. F. OF L., AND JACKHENDERSON, INDI-VIDUALLY AND AS AGENT FORLOCAL 74,UNITED BROTHERHOOD OFCARPENTERS AND JOINERS OF AMERICA,A. F. OF L.and IRAA. WATSONCOMPANY, D/B/AWATSON'S SPECIALTY STORECase No. 10-CC-1.-Decided November 22, 1948DECISIONANDORDEROn December29, 1947, Trial Examiner J. J. Fitzpatrick issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the copy ofthe Intermediate Report attached hereto.The Trial Examiner alsofound that the Respondents had not engaged in any unfair laborpractices in violation of Section 8 (b) (1) (A) of the Act and recom-mended that these allegations of the complaint be dismissed.There-after,the Respondents and the General Counsel filed exceptions tothe Intermediate Report; and the Respondents filed a brief.TheGeneral Counsel filed no brief in support of his exceptions.On July 15, 1948, the Board heard oral argument at Washington,D. C., in which only the Respondents participated.With permissionof the Board, the General Counsel filed a supplementary brief in lieuof oral argument, and the Respondents a reply thereto.The Board has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed.The rul-ings are hereby affirmed.The Board has considered the IntermediateReport, the briefs and exceptions, the contentions advanced by theRespondents at the oral argument, and the entire record inthe case,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner, with the following additions and modifications :80 N. L.R. B., No. 91.533 534DECISIONS OF NATIONALLABOR RELATIONS BOARD1.JurisdictionThe Respondents contend, in effect, contrary to the finding of theTrial Examiner, that the Boarddoesnot have-and in any eventshouldnot exercise-jurisdictionoverthe labor dispute here involvedbecause,inter alia, (1)the transaction between Watson and Stanleywas local, having no substantial effect uponinterstate commerce, and(2) the Act has no application to the building construction industry.For reasons appearing below, we find insufficient merit in the firstof thesecontentions.'That the Congress has properly delegated to the Board plenarypower to prevent unfair labor practices affecting, or tending to affect,interstate commerce is no longer open to question.2 In determiningthe scope and the reasonableexerciseof that power, the Supreme Courtof the United States stated "that interstate commerce itself is a prac-tical conception . . . [and] that interferences with that commercemust be appraised by a judgment that does not ignore actual experi-ence." 8Thus, whether the Board has, and shouldexercise, jurisdic-tion herein depends upon the nature of the business operations of Wat-son and Stanley, and the extent of Congressional concern with thepractical effect of the Respondents' conduct on the operations ofeither or both.Watson, a large chain store operating in seven States, is, as found bythe Trial Examiner, engaged in commerce within the meaning of theAct. Its purchases and sales across State lines are substantial in size.On the other hand, Stanley's activity in remodeling his own residencewas, if viewed in isolation, a local operation.But the fact that theRespondents' work stoppage, aimedas itwas at Watson, occurred atStanley's local operation does not necessarily immunize it against theinterdictions of the Act.For, inN. L. R. B. v. Fainblatt,4the SupremeCourt of the United States held :It has been well settled by repeated decisions of this Court thatan employer may be subject to the National Labor Relations Actalthough not himself engaged in commerce. The end sought inthe enactment of the statute was the prevention of the disturbanceto interstate commerce consequent upon strikes and labor disputesinduced or likely to be inducedbecauseof unfair labor practicesI In view of our holding inMatter of J. H. Patterson Co., 79N. L. R B. 355, where wehave asserted jurisdiction over a substantial enterprise associated with the building in-dustry, we also reject the second contention.2N. L. it.B. v. Jones and Laughlin Steel Corp.,301 U. S.1; Polish National Alliancev. N. L. it.B., 322 U. S 643.3N. L. R. B. v. Jones and Laughlin Steel Corp.,supra,p.41-42.4 306 U. S. 601,604-5. LOCAL 74, UNITED BROTHERHOOD OF CARPENTERS AND JOINERS 535named in the Act . . . long before the enactment of the NationalLabor Relations Act it has been many times held by thisCourt that the power of Congress extends to the protection ofinterstate commerce from interference or injury due to activitieswhich are wholly intrastate.While it may be conceded that the complainant Watson's work onthe Stanley residence constituted a relatively small portion of Wat-son's business whose impact on interstate commerce could, in isolation,be regarded asde minimis,the effect of the Respondents' unfair laborpractice on interstate commerce "is not to be determined by confiningjudgment to the quantitative effect of the activities immediately beforethe Board.Appropriate for judgment is the fact that the immediatesituation is representative of many others . . ., the total incidence ofwhich, if left unchecked, may well become far reaching in its harm tocommerce." b In the present case, the effect of the Respondents' con-duct on commerce cannot be measured solely in terms of the Stanleyagreement, for any widespread application of such pressure by theRespondents to other customers of Watson, such as can reasonably beanticipated on the basis of this record, could well result in a substantialdecrease in Watson's business and in material purchased from pointsoutside the State of Tennessee.°Moreover, the legislative history ofthe 1947 amendments is replete with evidence that, especially wheresecondary boycotts were concerned, Congress intended the Board toexercise its plenary power to protect small and relatively local enter-prises against the impact of union boycotts aimed at theinstallationof materials furnished by primary employers, the interstate characterof whose business is clear.7On the basis of the entire record, we find that the Respondents'unfair labor practices, hereinafter found, affect commerce, within the5 PolishNational Alliance v.N. L. R. B., supra,at p. 648.SeeWickard v. Filburn,317 U. S. 111.' See particularly the Senate Committee Report on Section 8(b) (4) (A), at p. 22 :This paragraph also makes it an unfair labor practice for a union to engage in thetype of secondary boycott that has been conducted in New York City by local No. 3of the IBEW, whereby electricians have refused to install electrical products of manu-facturers employing electricians who are members of some labor organization otherthan local No. 3. (See testimony of R. S. Edwards,vol. 1, p. 176 et seq. ;Allen BradleyCo. v. Local Union No. 3, I. B E. W.,325 U. S. 797.)(Senate Report No. 105 on S.1126,80th Cong.,1st Sess.(1947) ).See also statement by Senator Taft on April 29, 1947(93 Cong. Rec 4323)***the principal point of the Senator from Florida is similar to that in thecase of the New York Electrical Workers' Union,which said,"We will not permit anymaterial made by any other union or by any nonunion workers to come into New YorkCity and be put into any building in New York City." The principle announced bythe Senator from Florida would make that stand lawful,as it is lawful today.Ofcourse we propose to change the law in that respect.House Report No 245 on H. R. 3020, 80th Cong, 1st Sess (1947),p 24, Senate ReportNo. 105 on S 1126, p. 54; 93 Cong.Rec. 4255, 5143. 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDmeaning of the Act, and also that it would best effectuate the policiesof the Act to exercise jurisdiction in the instant case 82.Section 8 (b) (4) (A)The Trial Examiner found, and we agree, that the Respondentsviolated Section 8 (b) (4) (A) of the Act, by participating in and in-ducing a strike at the Stanley residence, which had as an objective,forcing Stanley to cease doing business with Watson.It is conceded that on August 21, 1947, the day before Section 8 (b)(4) (A) became effective, the Union's business representative, Hender-son, ordered the carpenters q to cease work at the Stanley residencebecause Watson's non-union employees were also performing work onthe job, and that thereafter, pursuant to said order, which was neverrescinded and at all times material remained effective, the carpentersrefused to work on the job 10The pertinent inquiry is whether thisstrike had an objective proscribed by Section 8 (b) (4) (A) of theAct.The Respondents contend that the strike had no unlawful ob-jective, because there was economic justification for the carpenters'refusal to work alongside of Watson's non-union employees.How-ever, it is not necessary to decide, nor do we here decide, whether aunion's mere inducing of its members to refuse to work on a commonproject with non-union employees of another employer constitutesper sea strike proscribed by Section 8 (b) (4) (A), because we areconvinced by the record as a whole, as was the Trial Examiner, that thestrike at the Stanley residence had another and an unlawful objective.In March 1947, Henderson solicited Watson's installation employeesto join the Union, and they refused. Notwithstanding this, Hendersonattempted to have Watson sign a closed-shop contract covering theseemployees.When Watson refused because its employees were notunion members, the Union began to picket Watson's store and other-wise to publicize adversely the unorganized status of Watson's employ-ees.Contemporaneously with the picketing, Henderson applied fur-ther indirect pressure against Watson and his employees, by orderingthe carpenters "to pack up their tools" and cease working on the Stan-ley residence becauseWatson's employees were on the job.11At thatSeeUnited Brotherhood of Carpenters et al. v. Sperry et al.,170 F.(2d) 863 (C. A. 10).o The term carpenters,as used herein and in the Intermediate Report, refers to the fourmembers of Local 74 employed to work on the Stanley residence.We agree with the Re-spondents that it is immaterial for purposes of this decision whether the carpenters wereemployees of Stanley or of Parker,who had contracted with Stanley to do certain workon the latter's residence, as set forth in the Intermediate Report.ioThe Trial Examiner erroneously stated that the Respondents did not dispute that thestrike order in question would have been illegal if issued after August 22, 1947.iiThere were but two groups of employees then on thejob : the carpenters and Watson'sinstallation employees. LOCAL 74, UNITED BROTHERHOOD OF CARPENTERS AND JOINERS 537time, according to Stanley's credible testimony, Henderson suggestedthat Stanley cancel his contract with Watson as a means of gettingthe carpenters to return to work.12Upon the entire record, especiallythe foregoing circumstances, we are convinced and find that one of theobjectives of the work stoppage ordered by the Respondents was toforce Stanley to cease doing business with Watson, in violation ofSection 8 (b) (4) (A) of the Act.The Respondents further contend that the strike order and the re-sultant cessation of work occurred on August 21, 1947, the day beforethe effective date of Section 8 (b) (4) (A) of the Act, and could not inany event be violative of the Act. Conceding the factual portion of theRespondents' contention, we find no merit in its legal conclusion.Thisconclusion is based largely on the premise that when the carpentersceased work on August 21, their employment relationship was therebyterminated.Analogous arguments were advanced by employers inseeking to avoid liability under the Wagner Act, and we, as well as thecourts, consistently found them without merit.,' It is clear that the car-penters ceased work on August 21 as a result of a labor dispute, withinthe meaning of Section 2 (9) of the Act,' and that on the followingday, when the amendment became effective, and at all material timesthereafter, they were and remained "employees," within the meainingof Section 2 (3) of the Act.- There is no substantial evidence that,when the carpenters ceased work on August 21, they intended perma-nently to abandon their employment at the Stanley residence; on thecontrary, we are convinced that under orders from the Respondents,the carpenters merely intended to withhold their services until suchtime as the Respondents' demand was met. That the strikers neverreturned to work because those demands were not met before comple-tion of the job on August 28, is not determinative of the employeestatus of the carpenters at material prior times.Nor is it material, as the Respondents contend, that the labor disputehad its origin before the effective date of the amended Act, for we areconvinced that it was continued and prolonged after the effective dateby the very same factors which originally created it and for the same12Henderson's denial appears inconsistent with all objective circumstances in the recordand is not credited.11See, I. e.,N.L. R. B. v. Mackay Radio & TelegraphCo., 304 U.S. 333, 334;Matter ofFafnir BearingCo., 73 N. L. R. B.1008;Matter of St. Mary's Sewer PipeCo., 54 N. L.R. B. 1226;Matter of Kokomo Sanitary Products,26 N. L. R. B. 1.14This section reads : "The term 'labor dispute' includes any controversy concerning theassociation or representation of persons in negotiating,fixing,maintaining,changing, orseeking to arrange terms or conditions of employment,regardless whether the disputantsstand in the proximate relation of employer and employee."15This section in part reads : "The term 'employee'shall include any employee . .. andshall include any individual whose work has ceased as a consequence of or in connectionwith, any current labor dispute .. . 538DECISIONSOF NATIONALLABOR RELATIONS BOARDoriginal objective which, as found above, Section 8 (b) (4) (A) de-clares unlawful.16Thus, at material times both before and after theeffective date of the amendments, (1) Watson's non-union employeesworked on the Stanley job; (2) the Respondents' strike order, whichadmittedly was never rescinded, was outstanding and effectively pre-vented the carpenters from officially working on the job as long as Wat-son's men were also working; and (3) the Respondents picketed theWatson store in connection with the then current labor dispute be-tween Watson and the Respondents. In view of the foregoing, weagree with the TrialExaminer'sconclusion that under settled author-ity the Respondents' continuation of the strike order and of the result-ant strike on and after August 22, 1947, was subject to the interdictionsof Section 8 (b) (4) (A) of the Act"The Respondentsalso seek tojustify their conduct under the hold-ing of the district court inDouds v. Metropolitan Federation of Archi-tects."There, in an ancillary injunctionproceedinginvolving theapplicability of Section 8 (b) (4) (A) of the Act, the district courtin effect found no violation,on the groundthat the twoemployersthere involved were "allies" and consequently were not "doing busi-ness with" one another, within themeaning of Section 8(b) (4) (A)of the Act.We are satisfied that the record in the instantcase estab-lishesno reasonable basisfor applying that principle here.Nor do we find merit in the Respondents' contention that Section102 of the Act 1Bbars an unfairlabor practice finding herein.The16 In reaching this conclusion,we have respectfully considered the opinion in Styles v.Local 74et at.,74 F. Supp. 499(D. C. Tenn.),denying the General Counsel's petition forinjunctive relief on the facts here involved.It is not within our province,nordo we, ques-tion the propriety of the district court's dismissal of theinjunctionproceedings,but, as thecourt itself indicated,we are not bound in the instant proceeding by the findings made onthe record before it.17SeeJeffery-DeWitt InsulatorCo. v. N. L. R.B.,91 F. (2d) 134(C. C. A. 4),where thecourt,in considering an analogous issue with respect to the effective date of the WagnerAct, stated that "The mere fact that the labor dispute had commenced prior to the passageof the Actdoes not withdraw the parties or the dispute from the regulatory power ofCongress as to acts subsequently occurring...Certainly the unfair labor practices for-bidden by the Act wouldtend to prolong such disputes,and there was just as much reasonto forbid them in existing labor disputes as in disputes which might subsequently arise.So long as there was an existing relationship between the company and its striking em-ployees affecting commerce as defined in the Act, this relationship was subject to theregulatory power of Congress; and the Actis given a prospective operation when appliedto subsequent unfair labor practices affecting such relationship,notwithstanding they mayhave occurred in the course of a labor dispute which had its origin before the Act waspassed "Under thecircumstances here present, we deem it immaterialwhether thestrike actuallybegan on the afternoonof August 21 or on the following morningConsequently, we donot rely onor adopt theTrial Examiner's finding that the strike did not actually beginuntil theMorning of August 22.18 75 F. Supp.672 (D C N. Y.).19This sectionprovides that"No provision [in the amendingAct] shallbe deemed tomake an unfairlabor practice any act whichY. as performed prior to the date of theenactmentof this Actwhich did not constitute an unfair labor practice prior thereto." LOCAL 74, UNITED BROTHERHOOD OF CARPENTERS AND JOINERS 539illegality of the Respondents' conduct lies not in its action before theeffective date of the amended Act, but rather in its continuation of thestrike thereafter.3.Section 8 (b) (1) (A)For reasons appearing in the Intermediate Report and in theBoard's opinion inMatter of National Maritime Union of America(78 N. L. R. B. 971), we find no merit in the General Counsel's ex-ceptions to the Trial Examiner's finding that the Respondents did notviolate Section 8 (b) (1) (A) of the Act, (1) by peacefully picketingWatson's own store at a time when Local 74 represented none of itsemployees, and (2) by engaging in conduct violative of Section 8 (b)(4) (A).We shall accordingly dismiss the 8 (b) (1) (A) allegationsof the complaint."ORDERUpon the basis of the entire record in this proceeding and pursuantto Section 10 (c) of the National Labor Relations Act, the NationalLabor Relations Board hereby orders that the Respondents, Local 74,United Brotherhood of Carpenters and Joiners of America, A. F. ofL., and Jack Henderson, the business agent of Local 74, and theiragents, shall :1.Cease and desist from engaging in or inducing the members ofLocal 74 to engage in a strike or a concerted refusal in the course oftheir employment to perform services for any employer, where an ob-ject thereof is to require any employer or other person to cease doingbusiness with Ira A. Watson, doing business as Watson's SpecialtyStore.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Post in conspicuous places at the business office of Local 74,in the city of Chattanooga, Tennessee, copies of the notice attachedto the Intermediate Report as an appendix 21Copies of the notice,to be furnished by the Regional Director for the Tenth Region, shall,after being duly signed by a representative of Local 74 and by Jack20Board MemberGrayconcurs in this conclusion because, in his view,the reasons setforth in his dissenting opinion for finding a violation of Section 8 (b) (1) (A) in theNational Maritime Unioncase,are not applicable to the kind of conduct Involved in thisease21 Said notice shall be, and it hereby is, amended by striking from the first paragraphthereof thewords "THE RECOMMENDATIONSOF A TRIALEXAMINER,"and sub-stituting in lieu thereof the words"A DECISION AND ORDER" ;and by striking fromthe text thelast four words reading"or any other person." In the event that this Orderis enforced by a decreeof a UnitedStates Court of Appeals,there shall be inserted beforethe words"A DECISION AND ORDER,"thewords,"A DECREE OF THE UNITEDSTATES COURT OF APPEALSENFORCING." 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDHenderson as business agent of said Local, be posted immediatelyupon receipt thereof and maintained for a period of sixty (60) consecu-tive days thereafter in conspicuous places, including all places wherenotices to members are customarily posted.Reasonable steps shallbe taken by the Respondents to insure that said posted notices are notaltered, defaced, or covered by any other material;(b)Notify the Regional Director for the Tenth Region in writing,within ten (10) days from the date of this Order, what steps theRespondents have taken to comply herewith.IT IS FURTHER ORDEREDthat the complaint be, and it hereby is, dis-missed, insofaras it allegesthat the Respondents violated Section 8(b) (1) (A) of the Act.CHAIRMANHERZOG,concurring :The General Counsel havingseenfit to prosecute this case, I believethat the Board is under a duty to complete the task by asserting juris-diction.This is because explicitstatementsin the 1947 legislativehistory revealan affirmativeintention by Congress to invoke its fullConstitutional power to prevent secondary boycotts, even where theirimmediate impact isonly on localenterprises.-If,however, Ithought theexerciseof Board discretion permissible, I would, con-sistently with the view expressedin recent representation cases, re-frain from applying the Federal power toso local and so diminutivea controversy.23On the merits, the statutedictatesthe resultreachedby the majority, in which I join.MEMBER HOUSTON, dissenting :I believe that the effect on commerce hereis so remote and so insub-stantial and that the controversy involvedis so localin characteras to makeundesirable any exercise of the Federal power.I see nocompulsive consideration in the legislative history of the amendedstatute which would dictate the contrary merelybecausethe operationinvolvedconcernsthe building and construction industry.INTERMEDIATE REPORTMr. John C. McBee,for the General Counsel.Mr. Charles H. TuttleandMr. Francis X. Ward,of New York, N. Y., andMr.Herbert G. B King,of Chattanooga, Tenn., for Respondents.Mr. James J. GriffisandMr. Jac Chambltss,of Chattanooga, Tenn., for theCompany.22This conclusion is borne outby the citationsand quotations in footnote 7 of themajority opinion22Dissenting opinions inMatter of Liddon-White Truck Company,Inc., 76 N.L. R. B.1181;Matter of J. H. Patterson,79 N. L.R. B 355. LOCAL 74, UNITED BROTHERHOOD OF CARPENTERS AND JOINERS 541STATEMENT OF THE CASEUpon an amended charge filed on September 15, 1947, by Ira A. Watson Coin-pany, doing business as Watson's Specialty Store, of Chattanooga, Tennessee,herein referred to as Watson's, the General Counsel of the National Labor Rela-tions Board, on behalf of the Board,' issued a complaint dated September 26, 1947,against Local 74, United Brotherhood of Carpenters and Joiners of America, A. F.of L., and Jack Henderson, individually and as agent for Local 74, herein jointlycalled the Respondents,' alleging that the Respondents had engaged in and wereengaging in unfair labor practices affecting commerce within the meaning ofSection 8 (b), subsections (1) (A) and (4) (A), and Section 2, subsections (6)and (7) of the Labor Management Relations Act' herein called the Act. Copiesof the complaint as well as notices of hearing thereon were duly served upon theRespondents and Watson's.With respect to the unfair labor practices, the complaint, as amended at thehearing, alleges in substance: (1) that the Respondents, about March 1947,placed a picket in front of Watson's place of business declaring that Watson'swas unfair to the Union and employed non-union employees, although the Uniondid not represent any of Watson's employees ; that such picketing continued onand after August 22' until about August 30, 1947, for the purpose and withthe effect of restraining and coercing Watson's installation employees to jointhe Union; and (2) that about August 21, 1947, the Respondents ordered itsunion members employed on the residence of George D. Stanley to leave theiremployment because Watson's non-union installation employees were also work-ing on the residence; that the concerted refusal thereafter of members of theUnion, pursuant to the said order, to perform their work on the residence asaforesaid continued on and after August 22, 1947, and the Respondents haverefused at all times since August 22, 1947, to permit union members to work onthe Stanley residence; that by such acts on and after August 22, 1947, the Re-spondents have engaged in, and have induced and encouraged employees of anemployer to engage in, a concerted refusal in the course of their employment toperform services, an object thereof being to force or require said employerto cease doing business with Watson's.Thereafter the Respondents filed a joint answer in part admitting and inpart denying the allegations in the complaint, but denying that the Respondentshad engaged in any unfair labor practices.The answer admits that the Re-spondents (1) placed a picket in front of Watson's place of business after Wat-son's refused to execute a proposed closed-shop contract, but denies that thepicketing was for the purpose of restraining and coercing Watson's employeesto join the Union; ` and, (2) that about August 21, 1947, members of the Union1The General Counsel and his representative at the hearing will be referred to hereinas the General Counsel ; the National Labor Relations Board as the Board.2When individual reference is made to Local 74 it will be referred to as the Union,or Local 743The National Labor Relations Act as amended by Public Law 101, Chapter 120, 80thCongress, First Session.'The complaint actually alleged August 23 but the General Counsel's brief stated thatthe correct date should be August 22. In accordance with granting unopposed motion toconform the pleadings to the proof insofar as names or dates are concerned, the complaintis so amended.6The answer as filed appears to deny that the picketing continued from August 23 toabout August 30.Respondents' counsel, at the opening of the hearing, stated on therecord that the picketing continued until about the end of August 1947. 542DECISIONS OF NATIONALLABOR RELATIONS BOARDrefused to continue to work with Watson's non-union men, and at that timeUnion Business Agent Henderson announced that union members would notthereafter work on the job alongsideof non-unionworkers.Pursuant to notice a hearing was held on October 23, 24, and 25, 1947, atChattanooga, Tennessee, before J. J. Fitzpatrick, the undersigned Trial Ex-aminerduly designated by the Chief Trial Examiner.The General Counsel, theRespondents, and Watson's were represented by counsel and participated inthe hearing.Full opportunity to be heard,to examineand cross-examine wit-nesses and to introduce evidence bearing on the issues was afforded all parties.At the opening of the hearing, the undersigned denied the following successivemotions by the Respondents: (1) for a stay of proceedings because a petitionfor an injunction' against the Respondents was pending in the District Court ofthe United States, Southern Division, Eastern District, Tennessee ; (2) to dismissthe complaint on the grounds that the issues raised therein were moot ; (3) tostrike allegations in the complaint as to violations of Section 8 (b) (1) (A) on theground of variance in the allegations in the charge and in the complaint ; and (4)to strike all allegations in the complaint relative to picketing on the groundthat the picketing alleged was protected by the First Amendment to the UnitedStates Constitution.At the conclusion of the Government's case, the under-signed denied the Respondents' renewed motion to dismiss on all the groundspreviously stated and on the further ground that aprima faciecase had not beenestablished against the Respondents.The motion to dismiss was again renewedby the Respondents at the close of all the testimony, for all the reasons previouslyurged and upon the further grounds that there was no preponderance of evidenceto support the unfair labor practice allegations and that there was a failure ofproof that Watson's was engaged in commerce within the meaning of the Act.This last motion was taken under advisement and is disposed of as hereafterappears.At the conclusion of the hearing, all parties waived oral argument butthe Respondents and the General Counsel have since filed briefs with the under-signed.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACT 71.THE PARTIES ; QUESTION CONCERNING JURISDICTIONThe Ira A. Watson Company is a corporation organized and existing by virtueof the laws or the State of Rhode Island, with principal office at Knoxville, Ten-nesseeItmaintains and operates about 26 or 27 retail stores located in sevenStates of the Union, includingTennessee.In February1947,Watson's discon-tinued its general retail store in Chattanooga, and about March of that yearbegan the operation of "Watson's Specialty Store" for the sale of floor and wallcoverings, paints and venetian blinds, and the sale and installation of coveringsfor floors and walls-such as metal and linoleum coverings for walls, and asphalttile, lubber tile, carpetingand linoleum for floors.In the course and conduct ofits operation of this specialty store, which is the only store involved in this pro-ceeding,Watson's, for the period from March to September 1947, purchased goods6Under the provisions of Section 10 (L) of the Act.7Unless otherwise appears, the findings herein are based upon credible and uncon-troverted evidence. LOCAL 74,UNITED BROTHERHOOD OF CARPENTERS AND JOINERS 543valued at approximately $93,000, of which approximately 33 percent representedpurchasesshipped to Watson's at Chattanooga from States other than the Stateof Tennessee ; approximately 30 percent represented material purchased throughlocal sources but which was manufactured outside the State and shipped to dis-tributors in Tennessee; and approximately 35 percent represented stock receivedfrom the closed Chattanooga general store, most of which stock originated out-side Tennessee.During the same period Watson's sales and installation jobsamounted to approximately $100,000 of which about 8 percent represented salesand installations in States other than the State of Tennessee.Local 74, United Brotherhood of Carpenters and Joiners of America, A. F. of L,is a craft union labor organization affiliated with the United Brotherhood ofCarpenters and Joiners of America which in turn is an affiliate of the AmericanFederation of Labor.The Local admits to membership carpenters and othercraftsmen including those who perform work similar to that of Watson's installa-tion employees. It has jurisdiction over member workmen in Chattanooga andthe surrounding area including portions of the States of Georgia and Alabama.Jack Henderson during all the times material herein has been and is the businessagent of Local 74.The Respondents question the jurisdiction of the Board in this proceeding onthe ground that Watson's is not engaged in commerce within the meaning of theAct, particularly because its volume of business is small.As above found, most ofthe material sold by Watson's comes to it directly or indirectly in interstate com-merce from sources outside of Tennessee. Eight percent of its sales and installa-tions are also outside the State of Tennessee. The Supreme Court of the UnitedStates has held that the fact that the volume in interstate commerce is "relativelysmall" does not eliminate the jurisdiction of the Board ; Congress set no restric-tions upon the Board in that respect! The Board's jurisdiction has been sustainedwhere the out of state sales of a comparatively small business was as low as 1 per-cent of the total sales B It is therefore found that the contentions of the Respond-ents in the above respect are without merit, and that Watson's is and has beenengaged in commerce within themeaningof the Act.II. THE UNFAIR LABOR PRACTICESA. The factsAs above found, for some years prior to February 1947, Watson's operated ageneral retail store in Chattanooga.About the year 1944 a department was addedto the store for the saleand installationof wall and floor coverings. In February1947 Watson'sdiscontinuedthe Chattanooga general retail store and the nextmonth began operating a specialty store devoted exclusively to the sale and in-stallation of wall and floor coverings.About the time the specialty store wasopened, Henderson,as businessagent for Local 74, sought unsuccessfully to per-suadeWatson's installation employees to join the Union.A few days later,Henderson requested A. D. Smith, manager of the specialty store, to execute aclosed shop contract with Local 74 as the bargaining agent of the installationemployees.Smith refused to execute the contract, and in the latter part of March theRespondents placed a picket in front of the specialty store during business hoursIN. L. R. B. v. Fainblatt,306 U. S 601,reversing 98 F. (2d)615 (C. C A. 3) settingaside 1 N. L.R. B. 864 and4 N. L. R. B 596.IN. L. R. B. v. Suburban Lumber Company,121 F.(2d) 829(C. C. A. 3)cert. den. 314U. S. 693. 544DECISIONSOF NATIONALLABOR RELATIONS BOARDcarrying a placard which announced,over the name of Local 74, that Watson'swas "unfair to organized labor." This picketing continued until about August 28,1947.10The alternating pickets who carried the placard were not employees ofWatson's."On or about August 7, while the picketing above described continued,GeorgeD. Stanley,who had recently purchased an old home about 8 miles out fromChattanooga,contracted with D. F. Parker to improve and renovate the housebefore occupancy by the Stanley family.Under the terms of theagreementParker was to furnish and supervise necessary workmen and to select materialneeded for the improvements. Stanley was to pay the wages of the workmen,the cost of necessary material,and a commission of 10 percent of the cost ofboth to Parker. lie also agreed to turn over to Parker withholding taxes,social security deductions, and other items deducted from the wages of theworkmen.The contract provided that theremodeling of the property shouldbe completed not later than August 15, 1947, and also contained a provision thateither party could terminate the contract by giving the other party "twenty-fourhours written notice of his intentions" to terminate, in which event Parker wasto be paid 10 percent of the cost of the material and labor on the job up to thattime.'2Pursuant to the terms of this agreement, Parker hired the necessary workmen,including members of Local 74 to do the carpentry work," secured such materialas was indicated and proceeded to renovate and improve the building in accord-ance with the specifications. In the course of the renovating, it became neces-sary to select floor and wall coverings for the house and neither Parker norStanley were able to find the type of coverings satisfactory to Stanley at anyestablishmentin Chattanoogaexcept Watson's, and Watson's insisted on install-ing the coverings it sold.Parker and Stanley discussed the complications that might arise with theunion employees if Watson's non-union workmen installed the coverings and, atParker's suggestion, it was agreed that Watson's men should do their work athours when the union men were off duty.Whereupon Stanley, with Parker'simplied consent, made a special contract with Watson's for the purchase and10 In July, as the result of an action in a state courtbrought byWatson's againstLocal 74, the legend on the placardwas changed to read, "This store employs non-unionlabor."u About thetime when the picket first appeared in front ofthe store Local 74 reportedthe factsto the CentralLabor Union(an organization made up of representatives oflocals of most of theA. F. ofL. unions in the Chattanooga area)and askedthat Watson'sbe placed on the "unfair"list.The record does not disclosewhether Watson'swas everactuallyplaced on suchlist by theCentralLabor Union,but beginningin about Julyand continuinguntilwellinto October1947,Local74 ran advertisements in the "LaborWorld" (a weekly newspaper ownedby theCentralLabor Union whichwas sent to allAFL unionmembers in the Chattanooga area, and a few other subscribers,but whichwas not sold to the general public)naming local firms who employed members ofLocal 74for installation work, and stating that Watson's employed non-unionlabor for this typeof work.At the bottomof the advertisement which started in September appeared thestatement,"Do not be deceivedby Watson's claim that thisstatementis not part of ourcraft."Business Agent Henderson's testimony is creditedwith thisstatement appearingin the advertisementbecause a sign was displayedinWatson'swindow tothe effect thatlaying linoleumwas not workof a carpenter.22 It will be noted thatwhile Parker selected the workmen,Stanley paid them for theirservices.Stanley had the last say apparently relative to other provisions of the agreementas hereafter appearsFor our purposestherefore it is assumedthat Stanleywas the actualemployer13Parker wasa member of Local 74, and all the workmen,besides thecarpenters,employed by him on the job were union men. LOCAL74, UNITED BROTHERHOOD OF CARPENTERS AND JOINERS 545installation of the floor and wall coverings."The installation work, estimatedto take a week,was started on Sunday August 17 when there were no other work-men present.However, on Monday and Tuesday, apparently with Parker's ap-proval, the installation continued during the regular working hours. On Wednes-day August 20 two of the carpenters stopped work for about half an hour becauseof the presence on the job of the non-union installation workers."Parker wasable to smooth over this difficulty and the carpenters involved returned to theirwork and finished the day.However, on the morning of August 21, when instal-lation employee Pozzuto 16 reported for work, Parker told him that he couldnot work that day as the union men were threatening to quit, and requested thathe complete the installation at night or at periods when the union men were notworkingPozzuto refused to work after hours, whereupon Parker telephonedWatson's Manager Smith that there might be trouble and, at his suggestion,Smith took Pozzuto off the Stanley job for the time being.The situation existing at the Stanley residence came to the attention of Local74 and, in spite of this precaution on the part of Parker, the same afternoon ofAugust 21, Business Agent Henderson appeared at the Stanley place and toldthe four union carpenters then working on the job that they could not continuetowork withnon-union men, or where non-union men were employed."Thisorder of the business Agent has not since been iescinded, nor has it been repudi-ated in any way by Local 74.After Henderson had issued the above instructions, Stanley, who had arrivedat the house about the same time, sought unsuccessfully to have thebusinessagent countermand his instructions.Henderson then left the scene.The unioncarpenters completed their day's work 18 but did not return to work on the follow-14This contract is in the form of a letter dated August 15 to Stanley from Watson's andlater approved by Stanley,the body of which reads as follows :"We propose to furnish and install rubber tile and cove base in your kitchen and threebathrooms for the sum of $376, which includes sanding and removing old linoleum.We will furnish and install chromite wall coverings in kitchen and two baths 4 ft.high for the sum of $400.Itwill be necessary for the walls to be a good,smooth, dry plaster before we applywall covering.In case you decide to have the third bath included for wall coverings you may add$99 to above figures."15Local 74 admitted to membership, and actually had members who did the type ofinstallation work performedby Watson's workers.11One of the two installation men employed by Watson's on this job.The other manapparently did not report for work that day.17At the time this order was given by Henderson there were no Watson'smen actuallyworking on the job but the installation work had not been completedThe only workersemployed on the job at this time apparently,other than the installers,were the fourmembers of the Union above referred to.Is Stanley testified that the men left their work "in about an hour after(Henderson)left."As Henderson arrived at the Stanley residence about the middle of the afternoonon August 21, and the men only worked until 4: 30 this testimony of his does not necessarilyconflict with other testimony in the record,which the undersigned accepts, that the carpen-ters completed their day'swork on August 21.The only specific testimony that the carpen-ters dropped their tools and left their work on the 21st when the Henderson order wasissued is that of Union Recording Secretary Rose,who accompanied Henderson to theStanley residence.Rose first testified that he did not hear what Henderson told the unionmen.Later in his testimony when again asked if he was present when Henderson told thecarpenters to "pack their tools and get off the job," he answered,"He just told them thatthey couldn'twork there with non-union men,and the men quit-the men quit work whenhe told them they couldn'twork there-."This testimony of Rose's is rejected because ofinconsistencies, and insofar as it is in apparent conflict with the credited testimony ofHenderson that the men did not leave their work until after Henderson left the Stanleyresidence. 546DECISIONS OF NATIONALLABOR RELATIONS BOARDing days, in compliance with the instructions issued by the Respondents.OnAugust 22nd Parker telephoned Watson's that the installation work could beresumed.Two or three days later Watson's men returned to the job and com-pleted their work about August 28. In fact all the renovating of the Stanley housewas completed on or about the end of August, the unfinished carpentry beingcompleted by two of the four union men who had been on the job (at the urgentrequest of Parker),but without the knowledge or consent of the Respondents."Business Agent Henderson testified credibly that it was and had been for manyyears the practice of Local 74 not to permit their union members to work on ajob where non-union workers were employed ; that, in this instance, Local 74ordered the work stoppage of its members when it learned that non-union em-ployees of Watson's were also working on the Stanley residence, and that itwould have been a violation of the rules of the Union for the carpenters to havereturned to that particular job on August 22 or thereafter.'B. Conclusions1.The picketingIt is alleged in the complaint and contended by the General Counsel that thepicketing of Watson's by Local 74 on and after August 22, 1946 (the effective dateof the amendment of the Act)21 constituted a violation of Section 8 (b) (1) (A)of the Act. The Respondents argue (a) that the picketing was peaceful and inno way constituted a violation of the Act and (b) in any event it was an exerciseon the part of the Respondents of their right to free expression of opinion andis fully protected by the First Amendment to the Constitution of the UnitedStates.Realistically, it must be accepted that the picketing of Watson's by Local 74 bothbefore and after August 22 was part and parcel of a campaign by the Respondentsto unionize Watson's installation employees.Business Agent Henderson firstappealed directly to the installation employees to become union members, butwithout any success.He then sought to bypass the employees' lack of unionenthusiasm by getting Watson to agree to employ only union installers.Whenthis contract maneuver also proved futile,` the Respondents by means of a picketparading in front of the Speciality Store during business hours advertised thatWatson's employed non-union workers.They published this fact also in theLabor World, and in that periodical named the competitors of Watson's whodid employ union help.Although Henderson testified that the picketing wasnot for the purpose of inducing Watson's employees to join the Union, he also1°Parker so testified,and his testimony in that respect is credited.Stanley testified thatthe renovating of his house was never entirely completed,but he alsotestifiedon cross-examination :Q.Who finished the job, the house?A. Different people.R0Henderson's testimony is also credited that in his capacity as business agent for theUnion he was not asked at any time after August 21 by either Stanley or Parker to orderthe union carpenters to return to the Stanley job, but that if he had been so requested hecould not have ordered the men to return without a special dispensation from Local 7421Section 104 of the Act provides that the amendments thereto shall take effect "sixtydays after the date of the enactment of this Act. . .The Labor Management Actbecame law on June 23, 1947.22There is no allegation in the complaint that this effort on the part of Local 74 to securea closed-shop agreement constituted a violation of Section 8 (b) (3) of theAct, and nofinding in that respect is made herein. LOCAL 74, UNITED BROTHERHOOD OF CARPENTERS AND JOINERS 547testified that this method of advertising Watson's was resorted to because Local74 considered it "unfair" for non-union employees to work "with union menwhere we have had the workorganizedfor ten years."The only reasonableinference that can be drawn from this testimony of thebusinessagent of Local 74,and from the method of picketing and other means employed to publicize whereunion men worked and where competing non-union workers were employed isthat such technique was used in the hope that eventually it would result in theunionization of the installation employees ofWatson's, the only non-unionemployer under attack. It is therefore found that the picketing of Watson'sby Local 74 heretofore described was for the purpose of inducing, directly orindirectly, the workers who installed the wall and floor coverings sold by Watsonto join the Union.The General Counsel's brief, however, insists that the picketing was "economiccoercion" "to force" Watson's employees to join the Union.The placard statedan undisputed fact, that Watson's employed non-union help."One picket onlycarried the sign in front of the store. There was no attempt by force or other-wise to keep customers out of the store or to interfere in any manner with theemployees on their way to or from work. The results sought by the picketingwas stated by Business Agent Henderson at pages 281-2 of the record, as follows :Q. (By Mr. King.) Whatwas the purpose ofyour Union picketing Wat-son's, the chargingparty herein?A.Well, because-to notify our friends that they were non-union.Q.Well, what was theultimatepurpose of notifying that they were non-union?What results did you expect to get from that?A.We expected our friends not to patronize themThat this expectedresult wasobtainedcan be inferredfrom the record 24 It isassumed, also,that at least some of the installation employees, aware that theadvertising was having an adverse effect on thebusinessof their employer,considered the economic advantage of joining the Union.This is not to saythat, because the picketing broughtsome resultsin loss ofbusinessto the em-ployer, it follows that the employees, in order to protect their jobs,were forcedto jointhe Union,especially where no threats wereinvolved.In the case beforeus it is noted that it actually had no such effect, as there is no evidence that anyof Watson's employeesjoined the Union. The most that can besaid inthat respectis that the picketing was intendedto demonstrateto thenon-union workers thatitwas to theiradvantage to become union members.It did not constitute re-straint or coercion of those employees in the exercise of rights guaranteed underthe Act, nor did it have that effect.The legislative history of the amendment to the Wagner Act with which weare here concerned shows that the Congress intended to prohibit the use byunions in organizationalefforts of "goon squads," threats of violenceas well as23Although the earlier placard stated that Watson'swas unfair to Local 74, this legendas heretofore found was changed before the effective date of theAct to readas above stated." There was no direct testimony of loss of business by Watson's as a result of thepicketingHowever, Business Agent Henderson testified that in the summer of 1947Watson's in a State court sought an injunction to prohibit the Union "from creating thebreach of existing contracts";and a copy of the modified decree issued by the State courtwas recei'.ed in evidence for the purpose only of explaining this testimony of Henderson.The State court decree finds as a fact that the "Union and its representatives have pro-cured the breach of valid and existing contracts between(Watson's)and thirdparties . . .817319-49-vol. 80-36 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDother types of threats, and mass picketing ; that it sought to make unions liablefor the same type of restraint and coercion against employees that would be anunfair labor practice if used by employers against employees.Thus Senator Taftstated in Vol. 93 Cong. Rec. at p. 4142:An employer cannot go to an employee and say, "If you join this unionyou will be discharged."He cannot go to an employee and threaten physicalviolence.He cannot employ police to accomplish that purpose.Now it isproposed that the union be bound in the same way.What could be morereasonable than that?Why should a union be able to go to an employeeand threaten violence if he does not join the union?Why should a unionbe able to say to an employee, "If you do not join this union we will see thatyou cannot work in this plant?"What possible distinction can there be be-tween an unfair labor practice of that kind on the part of an employer anda similar practice on the part of a union?We know that such things haveactuallyoccurred.and, at p. 4143:the moment that . . . a man is threatened with losing his job if he does notjoin, it at once becomes an unfair labor practice. Threats of coercion oughtto become unfair labor practices on the part of a union.That the Congress had no intention of interfering with the normal rights ofeither an employer or of a union to effectively present arguments and opinionsinvolving labor matters is definitely established by the provisions of Section 8 (c)of the Act which states :The expressing of any views, argument, or opinion, or the disseminationthereof,whether in written, printed, graphic, or visual form, shall notconstitute or be evidence of an unfair labor practice under any of the provi-sions of this Act, if such expression contains no threat of reprisal or forceor promise of benefit.Prior to the enactment of the Labor Management Act of 1947, the courts, con-struing Section 8 (1) of the Wagner Act,26 held that an anti-union statement ofan employer to his employees, standing alone, even if made on the eve of a repre-sentation election, was protected fully by the First Amendment to the Constitu-tion of the United States and did not constitute a violation of the statute if thestatement contained no threats of reprisal or promises of rewards.26Section 8 (c), above quoted, established in statutory form decisional law alreadyin existence eliminatingas anunfair labor practice statements of opinions, orargument in any form, by an employer to his employees (provided it containedno threats or promises) ; and extended the doctrine to similar statements byunions.The undersigned therefore finds that the picketing herein described constituteda method employed by the Respondents to persuade and induce the installationemployees of Watson's to join the Union, and was not violative of the Act.25 Sec. 8. It shall be unfair labor practice for an employer-(1) to interfere with, re-strain, or coerce employees in the exercise of the rights guaranteed in Section 7.Theexact wording appears in Section 8(a) (1) of the Labor Management Act.26Virginia Electric and Power Company,314 U. S 469;American Tube Bending Co.,134 F.(2d) 993(C. C. A. 2),cert. denied 320 U.S. 768. LOCAL 74, UNITED BROTHERHOOD OF CARPENTERS AND JOINERS 5492.The concerted refusal to worka.As an alleged violation of Section 8 (b) (1) (A)The complaint alleges that the concerted refusal on the part of the union mem-bers, acting under instructions from the Respondents, to work on the Stanleyresidence also had the effect of restraining and coercing Watson's installationemployees to join Local 74, in violation of Section 8 (b) (1) (A) of the Act.Theonly reference in the General Counsel's brief in support of this allegation is aconclusion, appended to the argument that the picketing constituted a violationof this subsection, in the following language :It is also clear that the concerted refusal to work on the Stanley job hadthe effect of coercing and restraining Watson's installation employees tojointhe Union.Obviously, if the Union refused to allow its members towork on any job where Watson's non-union employees are employed, this isstrong economic coercion to force Watson's employees to join the Union.The concerted refusal to work was contemporaneous with the picketing, andlike the picketing, was part of the Respondent's campaign to organize Watson'sinstallation employees.As has been heretofore found, the picketing was amethod employed by Local 74 to publicize the fact that Watson did not employunion labor, on the theory that some potential customers would not patronizesuch an establishment, and with the hope that such activity would induce theinstallation employees to join the Union ; but that any such effect on saidemployees was persuasive and not coercive.Did the refusal of the union carpenters to work on the Stanley residence,under the circumstances disclosed by the record, constitute an activity, thereasonable and intended effect of which was to coerce the installation employeesto join the Union, within the meaning of the subsection cited; or was this merelyanother form of concerted activity intended, in part at least, to further demon-strate to the installation employees the economic advantage to themselves ofjoining the Union?It seems to the undersigned that the question above propounded answers itself.There was no attempt to prevent Watson's employees from working on this or anyother job.There was no picketing or any of the usual methods used to persuadeemployees not to work-simply a concerted refusal to continue working withthe non-union workers, in accordance with long establishedunionprecedent. Itis therefore found, consistent with the Respondents' contentionsand inaccord-ancewith the reasoning in the preceding section hereof, that the concertedrefusal of union employees to work on the Stanley residence, pursuant to in-structions from the Respondents, did not constitute a violation of Section 8 (b)(1) (A) of the Act.b. Asa violation of Section 8 (b) (4) (A)Although it has been found above that the concerted refusal of the carpenters 22to work on the Stanley job did not coerce Watson'semployeesin the exerciseof the rights guaranteed in Section 7 of the Act, a much more serious question27The term carpentersas usedin this respect is a characterization only to indicate thefour members of Local 74 who were employed on the Stanley residence. Actually, onlytwo of them were doing the work of a carpenter, as that term is ordinarily construed.The other two members of the Union included were sanders. 550DECISIONSOF NATIONALLABOR RELATIONS BOARDarises as to whether their refusal to work,under the circumstances hereinfound, constituted a strike or boycott against anemployerin violation of Section8 (b) (4) (A)of the Act,as alleged in the complaint and argued by the GeneralCounsel.The subsection above referred to provides:Sec. 8 (b). It shall be an unfair labor practice for a labor organizationor its agents-(4) to engage in, or to induce or encourage the employeesof any employer to engage in, a strike or a concerted refusal in the courseof their employment...to perform any services,where an object thereofis:(A) forcing or requiring . . , any employer or other person . . . tocease doing business with any other person;It has been found that the picketing and the concerted refusal to work werefor the purpose of inducing customers not to patronize the specialty store, inthe hopes that thereby the installation employees would see the advantage tothemselves of joining the Union.The refusal to work went one step further.It was aimed at and directly affected one particular employer customer of Wat-son's.Pursuant to the order issued by the union business agent, the carpentersconcertedly quit working on the Stanley job because of the employment thereonofWatson's installation employees. In other words, the carpenters struck thejob as a means of "forcing or requiring" Stanley to hire union installers. Theonly way Stanley could acquire union installers was by breaking his agreementwithWatson's.It is not disputed that a strike order, such as the above, issued by a union onor after August 22, 1947, would constitute a violation of the subsection, but theRespondents insist that the order to cease work was issued by Henderson andwent into effect on August 21, before the effective date of subsection 8 (b) (4)(A). It is true that in discussions during the course of the hearing the attorneyson both sides as well as the Trial Examiner assumed that the evidence dis-closed that the union carpenters quit work on August 21; but the record willnot support this assumption.The only testimony in the record to the effect thatthe order became effective and the union men involved ceased work on August21 is that of Stanley and Rose ; and as heretofore found, that testimony, wherenot rejected as inconsistent, is reconcilable with other credited testimony herein.The remainder of the testimony in this respect, including that of the only twounion carpenters who testified, clearly shows that the carpenters completed theirday's work on August 21, and the strike started on the morning of the 22nd whenthe union men failed to report for work at the usual time. Even Henderson didriot intend that the carpenters should forthwith pick up their tools and leavethe job at the time he issued the order. After stating that he had instructedthe union carpenters that they could not work with non-union men or wherenon-union men were employed, the union business agent testified further asfollows :Q. Now, what took place then? Go ahead and state whether or not yourmen remained on the job or left the job.A.Well, when I left, they had not left the job, simply because you justcan't quit a job all at once ; I mean, you-you've got to-several thingsto do before you can leave a job, and I didn't stay there very long.Any doubt as to whether the men completed their work on the day the orderwas issued is removed by Timekeeper Robert S. Freeman who testified that thecarpenters worked "though to the evening of the 21st." LOCAL 74, UNITED BROTHERHOOD OF CARPENTERS AND JOINERS 551In further support of their contention that their activities concerning thestrike occurred prior to August 22 the Respondents refer to the decision ofUnited States District Judge Darr, who in dismissing the petition for a temporaryinjunction, brought under the provisions of Section 10 (L) of the Act, found asa fact that on August 21,members of Local 74, acting under orders from Jack Henderson as BusinessAgent, concertedly left their employment at Stanley's residence and refusedto perform services thereinand,I have reached the conclusion that the facts presented in the petition and bythe affidavits do not come within the provisions of the Act because all theconduct upon which these facts are based occurred prior to the effective dateof the Act 23The Respondents insist that the above decision of Judge Darr is the law of thecase and the Board cannot issue a cease and desist order under the circumstances.The matter was before the District Court for decision as to whether injunctiverelief was proper "pending the final adjudication of the Board with respect tosuch matter." 28 Judge Darr's findings as to the facts were based entirely upon theallegations in the petition and in the affidavits filed with him.There was noexamination and cross-examination of witnesses.While the supporting affidavitsfiled in the District Court are not available, the petition upon which the applica-tion for injunctive relief was primarily based is an exhibit in the instant hear-ing.Paragraph 7 (d) of this petition in part alleges that on August 21,the employees of the charging party, after working a short time were orderedoff the job by Parker, acting under pressure by Local 74 and Henderson,-The same day, members of Local 74, acting under orders from Jack Hender-son as Business Agent, concertedly left their employment at Stanley's resi-dence and refused to perform services therein.As above found, the record in the instant case, based upon the testimony ofwitnesses who were subject to cross-examination, shows conclusively that, whilethe order to cease work was issued on August 21 there was no attempt to put itinto immediate effect, and in fact the union members affected completed theirwork for that day, but did not report for work on August 22 or thereafter.Withall due deference to the findings of Judge Darr, it is clear that the facts as pre-sented to him in the injunctive hearing are not identical with the evidence astestified to by witnesses in the present proceeding, particularly with reference tothe time when the union men left the Stanley job. Furthermore, findings andconclusions on a petition for a temporary injunction pending the ultimate deci-sion of the main case on the merits are, on their face and in fact, limited intheir application and effect to the granting of the temporary relief sought. Theydo not go to the merits of the controversy. The merits are determined in a laterhearing before an authorized tribunal based upon the testimony of sworn wit-nesses subject to cross-examination. In this type of case the tribunal exclusivelyauthorized to try the case on the merits is the National Labor Relations Board.302Styles v. Local 7$, etc,21 L. R. R. M. 2010, 74 F. Supp. 499 (D. C. Tenn.).2eQuoting from Section 10 (L) of the Act, above referred to.80That Judge Darr fully recognized the limited nature of the proceeding before him ap-pears from the following excerpts of his decision:"The only jurisdiction in this court isfor injunctive relief pending the hearing and decision by the National Labor RelationsBoard.The determination of any of the issues by this court are, therefore,of small sig-nificance as concerning the ultimate adjustment of the controversy." 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe contentions of the Respondents that the findings and decision of the UnitedStates District Judge in the injunctive proceedings establish and settle the issuesin the instant proceeding are therefore rejected.It is found that the order to cease work issued by Business Agent Henderson onthe afternoon of August 21 did not take effect and was not intended to take effectuntil the beginning of the next succeeding working day, to-wit: August 22, 1947.Even if it be assumed, contrary to the finding herein, that the concerted refusaltowork, or the strike, was not only called on August 21, but that it actuallybecame effective on that date, the ultimate result would be no different becausethe strike so ordered continued on and after August 22. A strike once startedcontinues until it is either called off, or is broken and abandoned. In this instancepresumably the strike was abandoned about the end of August, because thestruck job had been completed in spite of the Union. In the meanwhile, thestrike had been going on, of which fact Local 74 was officially advised on theevening of August 22 at a regular meeting.Nevertheless, although the Re-spondents had knowledge that the amendment to the act had gone into effect,they took no action then or later to rescind the strike order. The Respondents,like any organization or person, must accept responsibility for the anticipatedresult of their activity.The anticipated result in this instance being that, as aresult of the order issued August 21 by the Respondents, the Stanley jobremained struck on August 22nd and for some time thereafter.It is therefore found that the strike order issued by the Respondents causedthe union carpenters to strike and to refuse concertedly to continue with theirwork on the Stanley residence, an object thereof being to require Stanley tocease doing business with Watson's in violation of Section 8 (b) (4) (A) ofthe Act.*'3.Constitutional questionsIn view of the finding hereinabove that there has been no violationof Section8 (b) (1) (A) of the Act, it is unnecessary herein to pass on the contentionof the Respondents that the picketing of Watson's, as a form of free speech,was a protected activity under the guarantees of the First Amendment of theUnited States Constitution.No constitutional questionwas raisedat the hear-ing or in the briefs filed relative to the strike.However, theRespondents'answer to the petition for injunctive relief filed in the United States DistrictCourt (involving the identical facts herein treated and which answer was by3' The Respondents also contend that the concerted refusal to work was brought aboutbecause Stanley and Watson's entered into what amounted to a conspiracy wherebyWatson's products were not only purchased but they were ordered installed by non-unionmen on what had previously been a union job; and that if Stanley had purchased thematerial from Watson's but had permittedunion mento install it, there would have beenno trouble.This argument is largely negatived by the fact that, contemporaneously withthe strike, there was a picket in front of Watson's placed there for the purpose, as hereinfound, of inducing the public not to patronize Watson's. It is true that Stanley had acontract with Parker to remodel the residence, including the selection of materials.Butwhen it developed that the type of wall and floor coverings sought could only be obtainedfrom Watson's (who would not sell unless it could also install them), Stanley made thedeal with Watson's with the knowledge and at least acquiescence of Parker. It was,under the circumstances, a legitimate modification of the previously existing agreementfor the renovation of the Stanley home.Whether it was the purpose or not, the effect ofthis supplemental agreement between Stanley and Watson's was to interfere with theunion control of the labor supply on the job, andemphasizesthat the strike was inprotest against such interference. LOCAL 74, UNITED BROTHERHOOD OF CARPENTERS AND JOINERS 553reference made a part of the Respondents' answer in the instantproceedings)alleges in part as follows :-if the alleged facts in the petition constitutes a violation of Section 8 (b),subsection (4) (A) of the National Labor Relations Act as amended June23, 1947, such statute affords no lawful basis for the petition, because suchstatute, or at least its application to the alleged facts set forth in thepetition, is unconstitutional and in violation of the First, Fifth, Tenth andThirteenth Amendments to the Constitution of the United States,as abridgingthe freedom of speech, as depriving the respondents of liberty and propertywithout due process of law, as exercising power not delegated to the UnitedStates by the Constitution,and as imposinginvoluntary servitudein a casewhere punishment for crime is not involved.It will thereforebe assumedthat the above constitutionalquestionshave beenraised by the Respondents relative to Section 8 (b) (4) (A) and itsapplica-tion to the strike herein discussed.However, the Board is an administrativeagency of the Federal Government and it is inappropriate for the Board to passupon questionsregarding the constitutionality of Congressional enactments.As the Board stated recently in theRite-Form Corsetcase : 32Such questions will be left to the courts.In the absence of any courtdecision to the contrary, the Board assumes that the Act as amended doesnot violate any provision of the Constitution of the United States, as allegedby the petitioner.As no court has had an opportunity as yet to pass upon the constitutionalityof Section 8 (b) (4) (A), the undersigned, in conformity and in agreementwith Board precedent, will assume its constitutionality and not pass on the con-stitutional questions raised herein.III.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents as set forth in Section II, above, occurringin connection with the operations of Watson's described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.IV. THE REMEDYIt has been found that the Respondents have engaged in unfair labor practiceswithin the meaning of Section 8 (b) (4) (A) of the Act.Although the strikeon the Stanley residence, ordered by the Respondents, has presumably ceased,due to the fact that the renovating of the house has been completed, there is apossibility, if not a probability, that similar acts may be repeated in the futureby the Respondents 33 It will therefore be recommended that the Respondentscease and desist from engaging in or inducing or encouraging its members toengage in a concerted refusal in the course of their employment to perform servicesfor an employer, where an object thereof is to force or induce the employer, or32 In theMatter of Rite-Form Corset Company, Inc.,andUnited Steel Workers of Amer-ica, C. I.0., 75 N. L. R. B. 174.88Business Agent Henderson testified that under the rules of Local 74 none of its mem-bers are permitted to work on any job where part of the job is being done by non-unionlabor-even though the non-union labor did not come under the jurisdiction of Local 74 554DECISIONSOF NATIONAL LABORRELATIONS BOARDany other person, to cease doing business with a third person. It will be furtherrecommended that the Respondents take certain affirmative action to effectuatethe policies of the Act.Upon the basis of the above findings of fact, and upon the entire record in thecase, the undersigned makes the following:CONCLUSIONS OF LAW1.The Ira A. Watson Company, doing business under the tradename andstyle of Watson's Specialty Store, is engaged in commerce within themeaning ofSection 2, subsections (6) and(7) of the Act.2.Local 74, United Brotherhood of Carpenters and Joiners of America, A. F.of L., is a labor organization within the meaning ofSection 2,subsection (5)of the Act. Jack Henderson is the Business Agent of Local 74.3.By inducing or encouraging members of Local 74 to engage in a strike, orconcerted refusal in the course of their employment to work on the Stanley resi-dence, where an object thereof is to force or require Stanley to cease doingbusinesswith Watson's Specialty Store, Local 74, International Brotherhood ofCarpenters and Joiners of America, A. F. of L., and Jack Henderson as its busi-ness agent, have engaged in and areengagingin unfair labor practices withinthe meaning of Section 8 (b) (4) (A) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.5.Local 74, United Brotherhood of Carpenters and Joiners of America, A. F.of L., and Jack Henderson, its business agent, have not engaged in unfairlabor practices within the meaning of Section 8 (b) (1) (A) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, theundersigned hereby recommends that the Respondents Local 74, United Brother-hood of Carpenters and Joiners of America, A. F. of L., and JackHenderson,the business agent of said Local, their agents, successors, and assigns, shall:1.Cease and desist from engaging in or inducing the members of Local 74 toengage in a strike or a concerted refusal in the course of their employment toperform services for any employer, where an object thereof is to require anyemployer or other person to cease doing business with Ira A. Watson Company,doing businessas Watson's Specialty Store, or other person.2.Take the following affirmative action, which the undersigned finds willeffectuate the policies of the Act:(a)Post in a conspicuous place at thebusinessoffice of Local 74 in the Cityof Chattanooga, Tennessee, where notices to members are ordinarily posted,a copy of the notice attached hereto as an appendix, and give copies thereof toeach member of Local 74, or mail copies to the last known address of each mem-ber by registered mail.Copies of the notice, to be furnished by theRegionalDirector for the Tenth Region, shall, after being signed by a representative ofLocal 74, and by Jack Hendersonas businessagent for said Local, be imme-diately given to members, or mailed to each of them, as aforesaid, and the copyimmediately posted and maintained for a period of sixty days thereafter.Rea-sonable stepsshall be taken by the Respondents to insure that theposted noticeis not altered, defaced, or covered by other material ; LOCAL 74, UNITED BROTHERHOOD OF CARPENTERS AND JOINERS 555(b)Notify the Regional Director for the Tenth Region in writing within ten(10) days from the receipt of this Intermediate Report what steps the Respond-ents have taken to comply herewith.It is further recommended that, unless the Respondents shall within ten (10)days from the receipt of this Intermediate Report notify said Regional Director inwriting that they will comply with the foregoing recommendations, the NationalLabor Relations Board issue an order requiring the Respondents to take theaction aforesaid.It is also recommended that the complaint be dismissed insofar as it allegesa violation by the Respondents of Section 8 (b) (1) (A) of the Act.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board, Series 5, effective August 22, 1947, any party may,within twenty (20) days from the date of service of the order transferring thecase to the Board, pursuant to Section 203.45 of said Rules and Regulations, filewith the Board, Rochambeau Building, Washington 25, D. C., an original andsix copies of a statement in writing setting forth such exceptions to the Inter-mediate Report and Recommended Order or to any other part of the record or pro-ceeding (including rulings upon all motions or objections) as he relies upon,together with the original and six copies of a brief in support thereof ; and anyparty may, within the same period, file an original and six copies of a brief insupport of the Intermediate Report and Recommended Order. Immediately uponthe tiling of such statement of exceptions and/or briefs, the party filing the sameshall serve a copy thereof upon each of the other parties. Proof of service on theother parties of all papers filed with the Board shall be promptly made as requiredby Section 203.85.As further provided in said Section 203.46, should any partydesire permission to argue orally before the Board, request therefor must be madein writing to the Board within ten (10) days from the date of service of the ordertransferring the case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations and recom-mended order herein contained shall, as provided in Section 203.48 of said Rulesand Regulations, be adopted by the Board and become its findings, conclusions,and order, and all objections and exceptions thereto shall be deemed waived forall purposes.J. J. FITZPATRICK,Trial Examiner.Dated December29, 1947.APPENDIXNOTICE To ALL MEMBERS OF LOCAL 74, UNITED BROTHERHOOD OF CARPENTERS ANDJOINERS OF AMERICA,A. F. OF L.Pursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our members that :WE WILL NOT engage in or induce or encourage the Members of Local 74to engage in a strike or a concerted refusal in the course of their employ-ment to perform any services, where an object thereof is to force or require 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe employer or other person to cease doing business with IRA A. WATSONCOMPANY, doing business as WATSON'S SPECIALTY STORE, or any other person.LOCAL 74,UNITED BROTHERHOOD OF CARPENTERSAND JOINERS OF AMERICA,A. F. OF L.By ------------------------------------------(Title of office)------------------------------------------BusinessAgent of Local 74,United Brotherhood ofCarpenters and Joiners of America,A. F. of L.Dated--------------------This notice must remain posted for sixty(60) days from the date hereof, andmust not be altered,defaced, or covered by any other material.